Citation Nr: 1002802	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  97-21 623	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 60 
percent for fibromyalgia, including in the lumbar spine and 
as a result of a right ankle fracture and stress fracture of 
the feet.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

4.  Entitlement to service connection for bone spurs in the 
right and left elbows. 

5.  Entitlement to service connection for a bilateral knee 
disability.  

6.  Entitlement to a rating in excess of 10 percent for 
bilateral plantar fasciitis heel spur syndrome. 

7.  Entitlement to a compensable rating for a left ear 
hearing loss disability. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from two rating decisions.  A March 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
denied, in pertinent part, service connection for PTSD.  A 
September 2004 rating decision of the RO in New York, New 
York denied entitlement to a rating in excess of 60 percent 
for fibromyalgia.  These claims are now both under the 
jurisdiction of the RO in New York, New York. 

The Veteran testified at a February 1998 RO hearing at the RO 
in New York, New York regarding his service connection claim 
for PTSD.  A transcript of the hearing has been associated 
with the file.

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in New York, New York.  A transcript of the hearing 
has been associated with the file. 

The Board notes that in a June 2008 statement and at the 
September 2009 Board hearing, the Veteran raised a number of 
potential new claims.  In the June 2008 statement, the 
Veteran petitioned to reopen a claim for service connection 
for a right ear hearing loss disability.  In the June 2008 
statement as well as the September 2009 Board hearing, the 
Veteran raised a claim for service connection for foraminal 
stenosis with bulging discs of the cervical spine.  At the 
September 2009 Board hearing, the Veteran raised potential 
service connection claims for sleep apnea, a right shoulder 
tear, hypertension, and weight gain all as secondary to 
fibromyalgia.  These claims have not yet been adjudicated and 
are referred to the RO for appropriate action.  

The Veteran's service connection claim for PTSD was remanded 
by the Board in January 2005.  Both claims at issue were 
remanded by the Board in July 2009.  They now return for 
appellate review.  

Issues 2 through 7 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise that the Veteran has 
PTSD due to his military training and injuries sustained in 
parachute jumps.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
PTSD has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  




II. Service Connection

The veteran contends that he is entitled to service 
connection for PTSD as a result of combat experiences while 
serving in Central America and North Korea, his military 
training as an Airborne Ranger and Green Beret, injuries he 
sustained in two parachute jumps, and as a result of 
witnessing a fellow soldier severely injure himself during 
basic training.  For the reasons that follow, the Board 
concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).

The first criterion under section 3.304(f) requires a 
diagnosis of PTSD established in accordance with 38 C.F.R. § 
4.125(a), which mandates that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  

The Board has reviewed the Veteran's VA and private treatment 
records.  A March 1996 VA Mental Health Center intake 
interview reflects that the Veteran reported extensive 
military training as an Airborne Ranger and Green Beret, with 
service on special operations in Central America, the 
Mideast, and at the Korean DMZ.  The Veteran was "somewhat 
vague on combat experiences," but reported receiving 
harassing rifle fire while in Korea.  The Veteran reported 
problems with anger and violence, poor sleep with insomnia, 
nightmares from which he woke up screaming, hypervigilance, 
and poor concentration and attention.  The clinical 
psychologist who examined the Veteran concluded that he had 
symptoms that were related to PTSD, but the Veteran did not 
describe combat experiences that were congruent with this 
disorder.  The psychologist also felt that the Veteran's 
reported symptoms could be related to his medical problems 
including his chronic pain and fibromyalgia, frustration over 
the loss of his military career, and more recently to marital 
problems (the Veteran had separated from his wife about one 
month prior to this record).  The psychologist stated that it 
was difficult to support a diagnosis of PTSD, and referred 
the Veteran for psychiatric evaluation.  The Veteran was 
given a diagnosis of "PTSD, provisional."  

In a March 1996 VA Mental Health Center treatment record, the 
Veteran described numerous episodes of contact with hostile 
forces, including firefights, at the Korean DMZ and covert 
operations in Honduras.  The Veteran was reluctant to give 
details.  The Veteran described being easily startled, social 
isolation, difficulty interacting with others, 
hypervigilance, poor concentration, violent behavior, 
anhedonia, and dysphoria.  The Veteran also reported 
nightmares and intrusive recollections of military activity 
during deployment to Honduras, the Middle East, and Korea.  
The Veteran had difficulty trusting others and was generally 
avoidant.  The Veteran was diagnosed with a history of PTSD.  

A June 1996 letter written by the clinical psychologist who 
first evaluated the Veteran for PTSD (in the March 1996 
intake interview discussed above) reflects that the 
psychologist had treated the Veteran in individual therapy 
sessions for several months in 1994.  During these sessions, 
the Veteran reported in some detail the types of Ranger and 
Green Beret training he completed, which involved learning to 
engage the enemy, self-preservation, hypervigilance, violent 
reaction and other methods necessary for his role.  The 
Veteran reported subsequently being involved in missions in 
Central America, North Korea, and the Middle East in which he 
and other service members were under attack and in which 
there was exchange of fire in some cases.  The Veteran 
reported being injured twice in jumps from planes, injuring 
his back in one instance, and shattering his ankle in the 
other instance.  The psychologist also reviewed the Veteran's 
symptoms outlined above, such as his nightmares and mood 
swings.  The psychologist concluded that there was a 
significant amount of data in the Veteran's history which 
indicated a strong possibility of chronic PTSD in accordance 
with the DSM-IV criteria.  The psychologist stated that the 
Veteran's then-recent separation from his wife as well as his 
continuing symptoms were a result of the effects of PTSD.  
The Board notes that this opinion represents a change in view 
from the psychologist's March 1996 intake evaluation, in 
which he opined that the Veteran's psychological symptoms 
might be a result of the physical, marital, and occupational 
problems the Veteran was experiencing at the time. 

In February 1997, the Veteran underwent a VA examination in 
connection with this claim.  With regard to a recognizable 
and potentially traumatic stressor, the Veteran stated that 
he found the Ranger and Green Beret training "very intense 
[and] traumatic in itself."  He reported being involved in 
fire fights and exchange of gun fire while on patrol between 
Nicaragua and Honduras in the spring of 1984.  He reported 
that gun fire occurred on 10 to 20 percent of these patrols.  
He also reported experiencing intimidation and harassment 
while walking patrol at the DMZ in Korea.  As examples, he 
cited Koreans throwing dead animals into the guard post, fire 
fights, yelling and screaming, and being subjected to "all 
kinds of propaganda."  In terms of re-experiencing his 
stressors, the Veteran stated that he could not remember his 
dreams.  However, he noted that while sleeping he has talked, 
screamed, and hit his wife.  These episodes were often 
triggered by contemporaneous military events in the news.  
The Veteran did not describe circumscribed intrusive 
recollections of any one event, but noted that many things 
such as military equipment and aircraft cause him to think 
about his military career.  The Veteran also reported having 
less desire to be around diverse people (wanting only to be 
around veterans or persons involved in law enforcement), 
long-term sleep disturbance, being very jumpy, and having 
concentration difficulties and pervasive restlessness.  The 
Veteran did not describe specific avoidance of activities 
which arouse recollection of potentially traumatic events.  

The Veteran's completion of the MMPI-II suggested the 
possible presence of significant psychological or emotional 
problems.  However, the test yielded a score of 68 on the 
Kean PTSD scale.  This score was below the cut-off for 
combat-related PTSD.  The Veteran's completion of the 
Mississippi Scale yielded a score of 107, which was also 
below the cut-off for PTSD.  The Veteran's completion of the 
Combat Exposure Scale yielded a score of 19, which was 
suggestive of moderate combat exposure.  The examiner 
concluded that the Veteran's background as reflected in his 
claims file and reported history, the clinical interview, 
behavioral observations of the Veteran, and the test data 
were not suggestive of a diagnosis of PTSD.  The examiner 
further explained that the Veteran was unable to provide a 
description of a stressor of a potentially traumatic nature.  
The Veteran was also not able to provide a specific 
description of re-experiencing the reported stressors.   

VA treatment records dated after February 1997 document 
ongoing treatment for PTSD but do not add further information 
regarding the Veteran's in-service stressors or 
symptomatology.  Apart from these records and the evidence 
described above, there is no other medical evidence regarding 
the Veteran's PTSD.  

An April 1997 letter from the Veteran's ex-wife stated that 
the Veteran screamed during sleep, grabbed her during sleep, 
and got on top of her in a crouching position to protect her 
from enemy coming in from overhead.  In one instance, the 
Veteran thought that he was in a hand-to-hand combat 
situation and punched his ex-wife in the jaw.  The Veteran's 
ex-wife stated that the Veteran was never aware of what he 
was doing and often could not recall his dreams.  She also 
described episodes of rage where the Veteran would punch 
holes in the wall and break objects.  She also described the 
emotional toll such behavior took on their marriage and 
family life. 

A May 1999 Notice of Determination from the New York police 
department reflects that the Veteran did not meet the 
requirements for the position of Police Officer due to a 
psychological test and interview which found personality 
traits incompatible with the position.  

The Board finds that while the VA examiner could not render a 
diagnosis of PTSD, and the clinical psychologist who 
originally evaluated the Veteran's psychological symptoms at 
first equivocated with respect to rendering a diagnosis of 
PTSD, there is at least as much evidence in favor of such a 
diagnosis as there is against it.  Consequently, giving the 
Veteran the benefit of the doubt, the Board finds that the 
Veteran has been diagnosed with PTSD in accordance with the 
DSM-IV criteria.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55.  

The second criterion under 38 C.F.R. § 3.304(f) requires 
credible supporting evidence that the claimed in- service 
stressors actually occurred.  In this regard, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether the Veteran was 
diagnosed with PTSD in service or whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If 
the Veteran was diagnosed with PTSD in service and the 
claimed stressor is related to that service, the Veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor if it is consistent with such 
service and there is no clear and convincing evidence to the 
contrary.  See 38 C.F.R. § 3.304(f)(1).  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, again the veteran's lay testimony alone, absent clear 
and convincing evidence to the contrary, may establish the 
occurrence of the claimed in-service stressor if it is 
related to such combat and consistent with the circumstances, 
conditions, or hardships of the veteran's service.  See 38 
C.F.R. § 3.304(f); Zarycki, supra.  Where, however, the VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Id.  
Instead, the Veteran's testimony must be corroborated by 
credible supporting evidence.  Id; Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

The Veteran does not allege, and the evidence does not show 
diagnoses, treatment, or complaints of PTSD during his period 
of service.  Thus, the relaxed evidentiary standard accorded 
veterans with a diagnosis of PTSD in service does not apply. 

To the extend that the Veteran contends that service 
connection based on PTSD as a result of in-service combat 
stressors is warranted, certain military citations can 
constitute sufficient evidence that a particular Veteran 
engaged in combat, absent evidence to the contrary. See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000).  Such citations 
are awarded primarily or exclusively for circumstances 
relating to combat.  Id.  The Veteran's DD 214 reflects that 
he was awarded the Army Service Ribbon; the Overseas Service 
Ribbon; the Professional Development Ribbon; the Army Good 
Conduct Medal, the Expert Badge (Rifle); the 3rd Class Badge 
(Grenade); the Expert Infantryman Badge; the Army Achievement 
Medal (1st Oak Leaf Cluster); the Parachutist Badge; the Army 
Commendation Medal; and the Army Lapel Button.  However, none 
of these citations are awarded primarily or exclusively for 
combat service.  See Manual of Military Decorations and 
Awards (Department of Defense, September 1996).  Thus, they 
do not constitute sufficient evidence that the Veteran 
engaged in combat with the enemy.  

When one or more military citations are not sufficient to 
establish combat service, a determination that a veteran 
engaged in combat with the enemy may still be supported by 
any evidence which is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may 
be used to support such a finding.  VAOPGCPREC 12-99 (citing 
Gaines v. West, 11 Vet. App. 353, 359 (1998)).  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Id.  The Veteran's assertions of combat service may 
not be ignored, but must be evaluated along with all other 
relevant evidence.  Id.  However, VA is not required to 
conclude that the Veteran's own assertions are sufficient in 
themselves to establish that he engaged in combat.  Id.  

The Board has reviewed all of the relevant evidence of 
record, including the Veteran's service personnel records and 
service treatment records, statements made by the Veteran, 
and findings by the JSRRC.  The Veteran's DD 214 reflects 
that the Veteran's military occupational specialty was an 
Indirect Fire Infantryman and that he had 7 months and 22 
days of foreign service.  Likewise, an August 1986 service 
treatment record reflecting a right ankle sprain shows that 
the Veteran served in Korea.  Furthermore, the Veteran's 
personnel records also show that he received Special Forces 
training.  However, the Veteran's service department records 
are negative for evidence that the Veteran ever engaged in 
combat.  

In a September 1996 letter regarding the Veteran's claimed 
in-service stressors, the Veteran stated that his battalion 
was deployed to Honduras in the spring of 1985.  It was the 
mission of his battalion to carry out patrols, surveillance, 
and intelligence gathering near the border of El Salvador to 
counter the activity of Sandinista forces.  The Veteran 
stated that while conducting these operations there were many 
instances of armed confrontations between his battalion and 
the opposition forces.  The Veteran stated that he took part 
in several operations in which intense firefights occurred.  
During de-briefing, the Veteran was instructed not to discuss 
these confrontations with anyone.  The Veteran stated that he 
also served in Korea from June 1986 to April of 1987, where 
he helped patrol the DMZ between North and South Korea.  The 
Veteran was also involved in intense firefights during these 
patrols.  The Veteran further stated that he injured his back 
during a parachute training mission and then severely injured 
his right ankle in the very next jump in which he was able to 
participate.  The Veteran stated that in his opinion the 
events described in his letter, along with the type and 
intensity of the training he underwent as a Ranger and 
Special Forces soldier, caused his PTSD.  

At the February 1998 RO hearing, the Veteran again described 
the in-service stressors mentioned in his September 1996 
letter.  He stated that the firefights in Honduras were 
initiated by hostile forces and occurred frequently, although 
he believes they were of short duration.  The Veteran also 
stated that while serving in Honduras a good friend of his 
named E.D. was wounded in action.  The Veteran stated that 
citations were not awarded for these operations as they were 
covert in nature.  The Veteran stated that in briefing and 
de-briefing sessions he and his fellow service members were 
told not to talk about these operations.  The Veteran stated 
that he did not believe that the firefights at the Korean DMZ 
were memorialized in an official record.  The Veteran also 
stated that he did not witness any casualties in these 
incidents.  The Veteran stated that fellow service members 
would not write letters confirming the Veteran's account as 
they were still on active duty in special operations and to 
write such letters would constitute a breach of security.  
The Veteran also described another incident which occurred in 
the United States where a service member accidentally shot 
himself in the foot during live fire exercise training when 
he forgot to clear his rifle, virtually destroying his foot.  
The incident happened approximately 10 feet away from the 
Veteran.  

In a January 2000 letter, the Veteran stated that he was 
standing about 5 feet away from the service member who 
accidentally shot his own foot, and that the Veteran was 
splattered with blood and human tissue as a result.  The 
Veteran stated that he himself could have easily been killed 
if the weapon had discharged in his direction.  The Veteran 
also stated that he has had recurring thoughts and nightmares 
concerning this incident which have haunted him ever since.  

In a response from the JSRRC received by VA in February 2009, 
the JSRRC indicated that it was unable to confirm that U.S. 
forces were involved in firefights during the period between 
April 1, 1985 and June 1, 1985.  It was also not able to 
locate E.D.'s name on a list of Department of Defense 
casualties in Honduras and Nicaragua for the time frame 
provided.  The JSRRC could only confirm that a simulated 
defense of Honduras from a mock Nicaraguan invasion was 
staged between February and May 1985.  In July 1983, the 
United States had a series of exercises in Honduras which 
some believed might lead to conflict with Nicaragua.  On 
March 25, 1986, unarmed U.S. military helicopters and crewmen 
ferried Honduran troops to the Nicaraguan border to repel 
Nicaraguan troops.  The JSRRC was also not able to confirm 
any firefights in the Korea DMZ in 1986.  

At the September 2009 Board hearing, the Veteran stated that 
there was no recordkeeping of the firefights in which the 
Veteran was involved and that he and other service members 
were ordered not to discuss them. 

Despite the Veteran's contentions regarding involvement in 
combat operations, the JSRRC was not able to confirm the 
existence of firefights in either the Korea DMZ or Central 
America during the time frames provided.  While the Veteran 
maintains that these were covert operations and thus cannot 
be corroborated by any official record, the Veteran has never 
described any one particular incident that occurred or how it 
affected him.  Rather, the Veteran has only stated generally 
that he was involved in firefights initiated by hostile 
forces.  Moreover, the Veteran also has stated that no other 
service members would be willing to confirm whether such 
firefights took place as they were ordered not to discuss 
them.  The Board is thus left only with the Veteran's bare 
statement that, as part of a Special Forces unit, he was 
involved in firefights in Honduras and Korea.  The Veteran's 
service personnel records do confirm that the Veteran served 
in a Special Forces unit and was stationed in Korea in 1986.  
However, these facts alone, without more, are not sufficient 
to find that the Veteran in fact engaged in combat with the 
enemy.  See VAOPGCPREC 12-99.  The fact that the Veteran is 
unable to be more specific regarding his experiences (as 
noted by the VA examiner in the February 1997 VA examination 
and the treating clinical psychologist in the March 1996 VA 
treatment record), in conjunction with the absence of any 
corroborating evidence of such firefights, weighs against a 
finding that the Veteran engaged in combat with the enemy for 
the purpose of establishing an in-service stressor based on 
lay testimony alone.  

Because the Board finds that the Veteran did not engage in 
combat with the enemy, the Veteran may not establish the 
existence of in-service stressors based on his lay testimony 
alone.  See Moreau, supra; Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Instead, the occurrence of the stressors must be corroborated 
by credible supporting evidence.  Id.  Of course, the 
Veteran's non-combat related stressors must also be 
corroborated by credible supporting evidence.  Id. 

The Board notes that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau, supra.  Thus, the fact that the Veteran was 
diagnosed with PTSD in the March 1996 VA treatment records 
and June 1996 letter from the clinical psychologist does not 
serve to corroborate the Veteran's claimed in-service 
stressors. 

The Veteran has not submitted any corroborating evidence 
showing that a service member named E.D. was wounded in 
action in Honduras.  Likewise, while the Veteran also 
reported witnessing a fellow service member accidentally 
shoot himself in the foot and being splattered with his blood 
and tissue matter, this incident has not been corroborated 
with supporting evidence.  Accordingly, the Board cannot find 
that these in-service stressors have been verified.  

While the Veteran's stressors of being involved in combat and 
witnessing the death and injury of fellow servicemen cannot 
be verified, the Board notes that the Veteran has also 
contended that his PTSD resulted from intense training as an 
Airborne Ranger and Green Beret as well as the injuries he 
sustained in two separate and consecutive jumps from planes 
constituted in-service stressors.  The Veteran's training is 
confirmed by his service personnel records, and the injuries 
he sustained from parachuting are corroborated by the service 
treatment records.  Indeed residuals from these injuries, 
namely the Veteran's fibromyalgia and bilateral plantar 
fasciitis, have been service connected.  Thus, these 
stressors have been verified. 

The Board also finds that the evidence is at least in 
equipoise with respect to a nexus between the Veteran's 
rigorous training and injuries sustained from parachuting and 
his PTSD.  In this regard, the June 1996 letter from the 
clinical psychologist who originally assessed the Veteran's 
PTSD reflects that the Veteran mentioned these stressors in 
treatment sessions.  The psychologist concluded that there 
was a strong possibility of PTSD based on the Veteran's 
military history to include his confirmed in-service 
stressors related to training and injuries sustained during 
his training.  The Veteran also discussed the intensity and 
traumatic nature of his training at the February 1997 VA 
examination.  Accordingly, giving the Veteran the benefit of 
the doubt, the Board finds that the Veteran's PTSD stems from 
these in-service stressors.  See Gilbert, supra.  

Based on the foregoing, the Board concludes that service 
connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

With respect to the Veteran's claim for a rating in excess of 
60 percent for fibromyalgia, the Board finds that a new 
examination is warranted.  The Veteran's fibromyalgia has 
been rated as analogous to rheumatoid arthritis under 
Diagnostic Code (DC) 5025.  See 38 C.F.R. § 4.71a (2009).  
Under DC 5025, a disability rating is based either on 
rheumatoid arthritis as an active process or based on chronic 
residuals of rheumatoid arthritis such as limitation of 
motion or ankylosis (favorable or unfavorable), whichever is 
higher.  Id.  For residuals of rheumatoid arthritis, the 
disability is rated under the appropriate diagnostic codes 
for the specific joints involved.  Id.  If the aggregate of 
the residuals for each individual joint yield a combined 
disability evaluation in excess of the rating that may be 
assigned based on rheumatoid arthritis as an active process, 
this higher rating will be assigned.  See id.  On remand, the 
Veteran should be afforded a VA examination to determine the 
extent of his service connected fibromyalgia to include a 
comprehensive examination of the joints affected by this 
disability.  In so doing, the examiner should specify the 
ranges of motion for each joint tested.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the issue of a 
total disability rating based on individual unemployability 
(TDIU) is part of an increased rating claim when a request 
for TDIU is reasonably raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  Here, the Veteran 
has not explicitly raised the issue of TDIU.  However, at the 
Board hearing, the Veteran stated that he believes he has 
reached the point of total incapacitation.  Moreover, the 
Board notes that the only rating higher than 60 percent for 
rheumatoid arthritis as an active process is a total rating.  
Finally, the Veteran's service connected disabilities meet 
the percentage standards for schedular consideration of 
entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (2009).  Thus, 
the Board finds that the record has raised the issue of TDIU.  

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service- 
connected disability or disabilities have rendered him unable 
to secure or follow a substantially gainful occupation.  See 
id.  To that end, a well-reasoned, well-supported medical 
opinion is needed from a VA examiner, addressing the question 
of whether the Veteran's service- connected disabilities 
render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 
2002); see also See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  A VA examining physician should generally address 
the extent of functional and industrial impairment due to the 
Veteran's service-connected disabilities.  See Gary v. Brown, 
7 Vet. App. 229 (1994).

The Veteran also has pending claims on appeal for entitlement 
to service connection for bone spurs in the right and left 
elbows, entitlement to service connection for a bilateral 
knee disability, entitlement to a rating in excess of 10 
percent for bilateral plantar fasciitis heel spur syndrome, 
and entitlement to a compensable rating for a left ear 
hearing loss disability.  These claims were adjudicated in an 
April 2008 rating decision.  The Veteran submitted a June 
2008 notice of disagreement (NOD) with this decision, asking 
that these claims be considered by the Board along with the 
other claims that had already been certified for Board 
review.  However, the RO must issue a statement of the case 
(SOC) on these claims and the Veteran must then file a 
substantive appeal with respect to these claims before the 
Board may consider them.  See 38 C.F.R. § 19.29, 19.30, 
19.32, 20.200, 20.202, 20.302 (2009).  Therefore, these 
claims are remanded so that the RO may provide the Veteran 
with a SOC on these claims.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, 
these claims will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the Veteran 
with an SOC addressing the claims of 
entitlement to service connection for bone 
spurs in the right and left elbows, 
entitlement to service connection for a 
bilateral knee disability, entitlement to 
a rating in excess of 10 percent for 
bilateral plantar fasciitis heel spur 
syndrome, and entitlement to a compensable 
rating for a left ear hearing loss 
disability.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these claims to the 
Board.  If a timely substantive appeal is 
not filed, the claims should not be 
certified to the Board.

2.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a 
thorough orthopedic examination to 
determine the nature and extent of his 
service connected fibromyalgia.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

The examiner should describe in detail all 
manifestations of the Veteran's 
fibromyalgia.  The examiner should also 
specifically identify which joints are 
affected by fibromyalgia.  

For each joint affected by this 
disability, the examiner should conduct 
appropriate range of motion testing.  In 
reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

The examiner should specifically indicate 
any reflex abnormalities, muscle spasm, or 
other neurological manifestations 
associated with the Veteran's 
fibromyalgia.

The rationale for all opinions expressed 
must be provided.
 
3.  The agency of original jurisdiction 
(AOJ) should also schedule the Veteran for 
a VA examination to determine whether his 
service-connected disabilities, by 
themselves, render him unemployable.

The Veteran's claims folder must be made 
available to the examiner for review, 
including a copy of this REMAND.  The 
examiner should explain the rationale 
for any opinion given regarding the 
effect of the Veteran's service-
connected disabilities on his ability to 
obtain or maintain employment and, in 
particular, should assess whether the 
Veteran's service-connected disabilities 
together render the Veteran incapable of 
carrying on employment.  In formulating 
the opinion, the examiner should 
disregard both the age and the 
nonservice-connected disabilities of the 
Veteran. 

4.  Then, the AOJ should adjudicate the 
issues of entitlement to a higher rating 
for fibromyalgia and TDIU on the merits.  
If the benefits sought are not granted, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


